IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON

                                JANUARY 1998 SESSION
                                                             FILED
                                                              March 18, 1998

                                                            Cecil Crowson, Jr.
JOSEPH L. BROWN,                  )                          Appellate C ourt Clerk
                                  )       No. 02-C-01-9611-CR-00387
            APPELLANT,            )
                                  )       Shelby County
v.                                )
                                  )       Honorable Chris Craft, Judge
STATE OF TENNESSEE,               )
                                  )       (Post-Conviction Relief)
            APPELLEE.             )




FOR THE APPELLANT:                        FOR THE APPELLEE:

Howard B. Manis                           John Knox Walkup
Attorney at Law                           Attorney General & Reporter
200 Jefferson Avenue, Suite 1313          425 Fifth Avenue, North
Memphis, TN 38103                         Nashville, TN 37243-0493

                                          Clinton J. Morgan
                                          Counsel for the State
                                          425 Fifth Avenue, North
                                          Nashville, TN 37243-0493

                                          William L. Gibbons
                                          District Attorney General
                                          201 Poplar Avenue, Suite 3-01
                                          Memphis, TN 38103

                                           Daniel R. Woody
                                           Assistant District Attorney General
                                           201 Poplar Avenue, Suite 3-01
                                           Memphis, TN 38103




OPINION FILED: ______________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge




                                      OPINION
       The appellant, Joseph L. Brown (petitioner), appeals as of right from a judgment of

the trial court dismissing his post-conviction action after an evidentiary hearing. In this

court, the petitioner contends the trial court “erred in failing to Sustain your Petitioner’s

Petition for Post Conviction Relief, and grant him a new trial in his case.” After a thorough

review of the record, the briefs submitted by the parties, and the law governing the issues

presented for review, it is the opinion of this court that the judgment of the trial court should

be affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals. The evidence

contained in the record does not preponderate against the trial court’s findings of fact.

       The petitioner claimed he was denied his constitutional right to the effective

assistance of counsel. He faults counsel for failing to provide him with copies of everything

contained in counsel’s file and for assuring him the parole board would release him after

he served 30 percent of his sentence.

       Defense counsel testified he met with the petitioner on several occasions. Counsel

discussed the content of the petitioner’s statement, the co-defendant’s statement, and the

results of the investigation. The petitioner told another assistant public defender he would

plead guilty if the state would offer the minimum sentence. The state reduced the offer to

the minimum sentence, and the petitioner entered a plea of guilty pursuant to the plea

agreement. Counsel testified he explained the parole process to the petitioner, but he did

not tell or guarantee the petitioner he would automatically be released on parole after

serving 30 percent of his sentence.

       The petitioner admitted he committed the crime. He also admitted he was pleased

with the guilty plea and sentence until he was turned down for parole. He did not seek

post-conviction relief until he met the parole board on two occasions and was denied

parole. At the post-conviction hearing, the petitioner said he understood that while a co-

defendant shot and seriously injured the victim, he could be tried for the same offense

because they committed the crime together.




                                                _____________________________________
                                                    JOE B. JONES, PRESIDING JUDGE

                                               2
CONCUR:




___________________________________
     PAUL G. SUMMERS, JUDGE




___________________________________
      DAVID G. HAYES, JUDGE




                                  3